Title: From George Washington to Lieutenant Colonel William Washington, 7 September 1779
From: Washington, George
To: Washington, William


        
          Dear Sir
          Head Quarters West Point 7th Sepr 1779
        
        I have been informed, tho’ not officially, that Monsr Gerrard was to leave Philada some time this week in his way toward Camp. As I would wish to have every mark of respect shewn to him, I must desire you to hold a Captain’s Command of Horse ready at Pompton, that should he come on they may fall in with him at that place, and escorte him to New Windsor. The Officer will present my Compliments to Monsr Gerrard upon the occasion. That there may be no misunderstanding—This party is intended to be different, from that which is ordered to receive Chevalier La Luzerne the new Minister of France on his way from Boston. Be pleased to acknowledge the Rect of this by return of Express. I am &c.
        
          P.S. Should Monsr Gerrard come on, dispatch a Dragoon to inform me of it with the time that he will reach New Windsor.
        
      